Title: To James Madison from an Unidentified Correspondent, 5 October 1813
From: 
To: Madison, James


Dr. SirBoston Octr. 5. 1813
There is most shamefull conduct going on here. One John Tappan a verry religious man—and others—say B & C. Adams Tappan & Searle—Israel Thorndike—David Hinkley—a base sett of Tories—do enter Goods at Bath under Judge Sewall and Bond them by Apraisement in the most corrupt manner—there is now a cargo in their valud. at $300.000. I am told from good authority that John Tappan claimd 50 pacages in a prize that arrivd at Wiscasset and that our District Atty. Geo. Blake went down with Sd Tappan and helpd. him to obtain them. I do pray for the honnor of our country that the laws shall be obeyed—and that we might share more equaly in the clamities of the War than to have such vile men as the above namd. sucking the blood of the honnest community—let the officers of Goverment enforce the Laws with energy and honnestly—and we will Support it with our money and hands. We could wish to see James Prince act more like a staunch Republican and not trim so much—we want a Marshall that will support the republican cause—we hope men in office will be made to do their duty or turnd. out—this is written with an honnest heart—and from a man that wants no favours of the Govt. only wishes to see the laws obeyd. and Enforced with energy. Signd. an
American Federalist

A List of Tories & Smuglers in Boston


Cornelius Coolidge
}
B[r]ittish agents

Saml. F Coolidge

Whitney & Dorr
John Tappan
Bixby Valentine & Co
B & C. Adams
Walter & Miller
Benja. Wells—formerly Collector
H. G. Otis
Revd. John Gardner

Do. Horrace Holey
Rusian Consul (Esterphife) a bitter fellow
and abt. 150 more like this list

